DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 23-28, 38-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Auchere et al (U.S. 2018/0122770).
Regarding claim 23.  Auchere et al discloses a microelectronic structure, comprising:

a first microelectronic die (FIG. 18-19, item 3) having an active surface (FIG. 18-19, item 12) and an opposing back surface attached by its back surface (FIG. 18-19, item 4) to the microelectronic substrate (FIG. 18-19, item 2), wherein the first microelectronic die (FIG. 18-19, item 3) includes at least one signal bond pad (FIG. 18-19, item 10) and at least one ground bond pad (FIG. 18-19, item 11) in or on the first microelectronic die (FIG. 18-19, item 3) active surface (FIG. 18-19, item 12);
at least one first level bond wire (FIG. 18-19, item 213) forming a connection ([0113], i.e. The electrical connection wire 213 is intended to convey electrical signals between the pads 7 and 10 of the carrier substrate 2 and of the electronic chip 3) between the at least one signal bond pad (FIG. 18-19, item 7) of the microelectronic substrate (FIG. 18-19, item 2) and the at least one signal bond pad (FIG. 18-19, item 10) of the first microelectronic die (FIG. 18-19, item 3);
a dielectric material layer (FIG. 18-19, item 217a and 217b) formed on at least a portion of the microelectronic substrate (FIG. 18-19, item 3) and on at least a portion of the first microelectronic die (FIG. 18-19, item 2), 
wherein the dielectric material layer (FIG. 18-19, item 217a and 217b) is in contact with  [0104], i.e. dielectric material forms a dielectric layer 217a on top of the front faces 5 and 12 of the carrier substrate 2 and of the electronic chip 3 and forms a local dielectric coating 217b that covers the pads 7, 8, 10 and 12 and the junctions 214 and 215 and surrounds the electrical connection wire 213, the dielectric a and the local dielectric coating 217b extending one another) the at least one first level bond wire (FIG. 18-19, item 213); and
an electrically conductive material layer (FIG. 18-19, item 216 and 219) formed on and in contact with ([0115], i.e. the local conductive shield 219 could partially cover the local dielectric coating 217b) the dielectric material layer (FIG. 18-19, item 217a and 217b) wherein the electrically conductive material layer (FIG. 18-19, item 216 and 219) extends through openings (FIG. 18-19, item 216a and 216b)  in the dielectric material layer ([0107], i.e. openings 216a and 216b are made through the dielectric layer 217a,) to contact ([0114], i.e. The pads 8 and 11, which are connected by the electrical connection wire 216, form ground pads of the electrical circuits of the electronic device 1. Thus, the conductive shield 219, which is connected to the pads 8 and 11 and to the electrical connection wire 216, is connected to the ground of the electrical circuits of the electronic device 1.) the at least one ground bond pad (FIG. 18-19, item 8) of the microelectronic substrate (FIG. 18-19, item 2) and the at least one ground bond pad (FIG. 18-19, item 11) of the first microelectronic die (FIG. 18-19, item 3),
wherein the electrically conductive material layer (FIG. 18-19, item 216 and 219) alone ([0116], i.e. According to one variant embodiment, it would be possible to do away with the electrical connection wire 216; [0118], i.e. According to one variant embodiment, it would be possible for one local conductive shield 219 to be shared by multiple neighboring electrical connection wires 213 and to locally cover the front face 5 of the carrier substrate and/or the front face 12 of the electronic chip 3, such that this extended local conductive shield 219 would form electromagnetic protection for some of the electronic circuits of the electronic device 1. In this case, it would be 

Regarding claim 24. Auchere et al discloses all the limitations of the microelectronic structure of claim 23 above.
Auchere et al further disclose wherein the dielectric material layer (FIG. 18-19, item 217a and 217b) is conformally formed ([0106], i.e. the dielectric coatings 217a and 217b have a substantially uniform coating thickness over the surfaces of the electrical connection wire 213, the pads 7 and 10, the chip 3 and the substrate 2) on the microelectronic substrate (FIG. 18-19, item 2) and the first microelectronic die (FIG. 18-19, item 3).

Regarding claim 25. Auchere et al discloses all the limitations of the microelectronic structure of claim 23 above.
Auchere et al further disclose wherein the electrically conductive material (FIG. 18-19, item 219) layer is conformally formed ([0109], i.e. an electrically conductive 

Regarding claim 26. Auchere et al discloses all the limitations of the microelectronic structure of claim 23 above.
Auchere et al further disclose wherein the dielectric material layer (FIG. 18-19, item 217a and 217b) and the electrically conductive material layer (FIG. 18-19, item 219) are in a substantially co-axial orientation ([0106], i.e. the dielectric coatings 217a and 217b have a substantially uniform coating thickness over the surfaces of the electrical connection wire 213; [0109],i.e. an electrically conductive adhesive liquid material is locally distributed such that this conductive material completely surrounds the insulating coating 217b) to at least a portion (FIG. 18-19, item 217b covering item 213) of the at least one first level bond wire (FIG. 18-19, item 213).

Regarding claim 27. Auchere et al discloses all the limitations of the microelectronic structure of claim 23 above.
Auchere et al further disclose wherein the dielectric material layer (FIG. 18-19, item 217a and 217b) is selected from the group consisting of silicon dioxide, silicon oxy-nitride, silicon nitride, and low-k dielectric materials ([0106], i.e. the dielectric material may be a suitable epoxy resin or else a poly-para-xylylene polymer, commonly referred to as parylene).
	
Regarding claim 28. Auchere et al discloses all the limitations of the microelectronic structure of claim 23 above.
Auchere et al further disclose wherein the electrically conductive material layer (FIG. 18-19, item 219) is selected from the group consisting of copper, gold, silver, nickel, aluminum, and alloys thereof ([0095], i.e. local conductive shield could, for example, be formed .. of a metal material, for example copper or aluminum).

Regarding claim 38.  Auchere et al discloses an electronic system, comprising:
a board ([0119] i.e. the carrier substrate 2 could comprise a metal frame comprising a platform); and 
a microelectronic package (FIG. 18-19, item 1) attached to the board ([0119], i.e. the carrier substrate 2 could comprise a metal frame comprising a platform upon which the electronic chip 3 would be mounted, the electrical connection wires 213 and 216 connecting the electronic chip 3 to peripheral leads of this frame), wherein the microelectronic package (FIG. 18-19, item 1) includes:
a microelectronic substrate (FIG. 18-19, item 2) have at least one signal bond pad (FIG. 18-19, item 7) and at least one ground bond pad (FIG. 18-19, item 8);
a first microelectronic die (FIG. 18-19, item 3) having an active surface (FIG. 18-19, item 12) and an opposing back surface attached by its back surface (FIG. 18-19, item 4) to the microelectronic substrate (FIG. 18-19, item 2), wherein the first microelectronic die (FIG. 18-19, item 3) includes at least one signal bond pad (FIG. 18-19, item 10) and at least one ground bond pad (FIG. 18-19, item 11) in or on the first microelectronic die (FIG. 18-19, item 3) active surface (FIG. 18-19, item 12);

a dielectric material layer (FIG. 18-19, item 217a and 217b) formed on at least a portion of the microelectronic substrate (FIG. 18-19, item 3) and on at least a portion of the first microelectronic die (FIG. 18-19, item 2) , 
wherein the dielectric material layer (FIG. 18-19, item 217a and 217b) is in contact with  [0104], i.e. dielectric material forms a dielectric layer 217a on top of the front faces 5 and 12 of the carrier substrate 2 and of the electronic chip 3 and forms a local dielectric coating 217b that covers the pads 7, 8, 10 and 12 and the junctions 214 and 215 and surrounds the electrical connection wire 213, the dielectric layer 217a and the local dielectric coating 217b extending one another) the at least one first level bond wire (FIG. 18-19, item 213); and
an electrically conductive material layer (FIG. 18-19, item 216 and 219) formed on and in contact with ([0115], i.e. the local conductive shield 219 could partially cover the local dielectric coating 217b) the dielectric material layer (FIG. 18-19, item 217a and 217b) wherein the electrically conductive material layer (FIG. 18-19, item 216 and 219) extends through openings (FIG. 18-19, item 216a and 216b)  in the dielectric material layer ([0107], i.e. openings 216a and 216b are made through the dielectric layer 217a,) to contact ([0114], i.e. The pads 8 and 11, which are connected by the electrical 
wherein the electrically conductive material layer (FIG. 18-19, item 216 and 219) alone ([0116], i.e. According to one variant embodiment, it would be possible to do away with the electrical connection wire 216; [0118], i.e. According to one variant embodiment, it would be possible for one local conductive shield 219 to be shared by multiple neighboring electrical connection wires 213 and to locally cover the front face 5 of the carrier substrate and/or the front face 12 of the electronic chip 3, such that this extended local conductive shield 219 would form electromagnetic protection for some of the electronic circuits of the electronic device 1. In this case, it would be possible to provide a single ground electrical connection wire 216) forms an electrical connection between ([0114], i.e. The pads 8 and 11, which are connected by the electrical connection wire 216, form ground pads of the electrical circuits of the electronic device 1. Thus, the conductive shield 219, which is connected to the pads 8 and 11 and to the electrical connection wire 216, is connected to the ground of the electrical circuits of the electronic device 1) the at least one ground bond pad (FIG. 18-19, item 11) of the microelectronic substrate (FIG. 18-19, item 2) and the at least one ground bond pad (FIG. 18-19, item 11) of the first microelectronic die (FIG. 18-19, item 3).

Regarding claim 39. Auchere et al discloses all the limitations of the electronic system of claim 38 above.
Auchere et al further disclose wherein the dielectric material layer (FIG. 18-19, item 217a and 217b) is conformally formed ([0106], i.e. the dielectric coatings 217a and 217b have a substantially uniform coating thickness over the surfaces of the electrical connection wire 213, the pads 7 and 10, the chip 3 and the substrate 2) on the microelectronic substrate (FIG. 18-19, item 2) and the first microelectronic die (FIG. 18-19, item 3).

Regarding claim 40. Auchere et al discloses all the limitations of the electronic system of claim 38 above.
Auchere et al further disclose wherein the electrically conductive material (FIG. 18-19, item 219) layer is conformally formed ([0109],i.e. an electrically conductive adhesive liquid material is locally distributed such that this conductive material completely surrounds the insulating coating 217b) on the dielectric material layer (FIG. 18-19, item 217a and 217b).

Regarding claim 41. Auchere et al discloses all the limitations of the electronic system of claim 38 above.
Auchere et al further disclose wherein the dielectric material layer (FIG. 18-19, item 217a and 217b) and the electrically conductive material layer (FIG. 18-19, item 219) are in a substantially co-axial orientation ([0106], i.e. the dielectric coatings 217a 

Regarding claim 42. Auchere et al discloses all the limitations of the electronic system of claim 38 above.
Auchere et al further disclose wherein the dielectric material layer (FIG. 18-19, item 217a and 217b) is selected from the group consisting of silicon dioxide, silicon oxy-nitride, silicon nitride, and low-k dielectric materials ([0106], i.e. the dielectric material may be a suitable epoxy resin or else a poly-para-xylylene polymer, commonly referred to as parylene).
	
Regarding claim 43. Auchere et al discloses all the limitations of the electronic system of claim 38 above.
Auchere et al further disclose wherein the electrically conductive material layer (FIG. 18-19, item 219) is selected from the group consisting of copper, gold, silver, nickel, aluminum, and alloys thereof ([0095], i.e. local conductive shield could, for example, be formed .. of a metal material, for example copper or aluminum).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Auchere et al (U.S. 2018/0122770) as applied to claims 23 and 38 above, and further in view of Song et al (U.S. 2012/0068306).

Regarding claim 29. Auchere et al discloses all the limitations of the microelectronic structure of claim 23 above.

Auchere et al fails to explicitly disclose further including a second microelectronic die having an active surface and an opposing back surface attached by its back surface to the active surface of the first microelectronic die, wherein the second Application. No. 16/346,4383 Examiner: BAUMAN Docket No. O1.P10626OPCT-USArt Unit: 2815microelectronic die includes at least one signal bond pad and at least one ground bond pad in or on the second microelectronic die active surface; and at least one second level bond wire forming a connection between the at least one signal bond pad of the first microelectronic die and the at least one signal bond pad of the second microelectronic die.
Song et al teaches further including a second microelectronic die (FIG. 2B, item 500a) having an active surface and an opposing back surface attached ([0066], i.e. a decoupling semiconductor capacitor 500a electrically connected to the semiconductor chip 100.) by its back surface to ([0017], i.e. The second semiconductor chip may be mounted between the packaging substrate and the first semiconductor chip) the active surface of the first microelectronic die (FIG. 2B, item 100), wherein the second microelectronic die (FIG. 2B, item 500a) includes at least one signal bond pad (FIG. 2A and 2B, item 510) and at least one ground bond pad (FIG. 2A, pad above item 510) in or on the second microelectronic die active surface (FIG. 2A and 2B, top of item 500a); and at least one second level bond wire (FIG. 2A and 2B, item 511) forming a connection between (FIG. 2A and 2B; [0072], i.e.  FIGS. 2A and 2B, the second chip pads 160 may be electrically connected to the capacitor pads 510 by third bonding wires 511) the at least one signal bond pad of (FIG. 2A and 2B, item 160) the first 
Since Both Auchere et al and Song et al teach a chip on a substrate, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the microelectronic structure as disclosed in Auchere et al with the further including a second microelectronic die having an active surface and an opposing back surface attached by its back surface to the active surface of the first microelectronic die, wherein the second Application. No. 16/346,4383 Examiner: BAUMAN Docket No. O1.P10626OPCT-USArt Unit: 2815microelectronic die includes at least one signal bond pad and at least one ground bond pad in or on the second microelectronic die active surface; and at least one second level bond wire forming a connection between the at least one signal bond pad of the first microelectronic die and the at least one signal bond pad of the second microelectronic die as disclosed by Song et al.  The use of the second semiconductor chip may be mounted between the packaging substrate and the first semiconductor chip in Song et al provides for  the volume of the semiconductor package may be reduced by using the decoupling semiconductor capacitor, so that a high density semiconductor package can be implemented (Song et al, [0139]).

Regarding claim 44. Auchere et al discloses all the limitations of the microelectronic structure of claim 38 above.
Auchere et al disclose the active surface of the first microelectronic die, and the at least one signal bond pad of the first microelectronic die.

However, Song et al teaches further including a second microelectronic die (FIG. 2B, item 500a) having an active surface and an opposing back surface attached ([0066], i.e. a decoupling semiconductor capacitor 500a electrically connected to the semiconductor chip 100.) by its back surface to ([0017], i.e. The second semiconductor chip may be mounted between the packaging substrate and the first semiconductor chip) the active surface of the first microelectronic die (FIG. 2B, item 100), wherein the second microelectronic die (FIG. 2B, item 500a) includes at least one signal bond pad (FIG. 2A and 2B, item 510) and at least one ground bond pad (FIG. 2A, pad above item 510) in or on the second microelectronic die active surface (FIG. 2A and 2B, top of item 500a); and at least one second level bond wire (FIG. 2A and 2B, item 511) forming a connection between (FIG. 2A and 2B; [0072], i.e.  FIGS. 2A and 2B, the second chip pads 160 may be electrically connected to the capacitor pads 510 by third bonding wires 511) the at least one signal bond pad of (FIG. 2A and 2B, item 160) the first microelectronic die (FIG. 2A and 2B, item 100) and the at least one signal bond pad 
Since Both Auchere et al and Song et al teach a chip on a substrate, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the microelectronic structure as disclosed in Auchere et al with the further including a second microelectronic die having an active surface and an opposing back surface attached by its back surface to the active surface of the first microelectronic die, wherein the second microelectronic die includes at least one signal bond pad and at least one ground bond pad in or on the second microelectronic die active surface; and at least one second level bond wire forming a connection Application. No. 16/346,4388 Examiner: BAUMAN Docket No. O1.P10626OPCT-USArt Unit: 2815between the at least one signal bond pad of the first microelectronic die and the at least one signal bond pad of the second microelectronic die as disclosed by Song et al.  The use of the second semiconductor chip may be mounted between the packaging substrate and the first semiconductor chip in Song et al provides for  the volume of the semiconductor package may be reduced by using the decoupling semiconductor capacitor, so that a high density semiconductor package can be implemented (Song et al, [0139]).

Response to Arguments
Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive. 

Regarding the 102 rejection of claims 23, 29, 38, and 44 by Song et al.  Applicant argues:
 
independent claim 23, from which claim 29 depends, and independent claim 38, from which claims 44 depends, have been amended to clarify that the dielectric material layer is in contact with the at least one first level bond wire and that the electrically conductive material layer is in contact with the dielectric material layer. Support for this amendment may be found in FIGs. 8 and 9 and supporting verbiage in the specification of the present application.

The Song publication does not teach or suggest such a structure. In specific, the dielectric material layer 105, as defined by the Office Action, does not contact the at least one first level bond wire 111. Furthermore, the electrically conductive material layer 161, as defined by the Office Action, does not contact the dielectric material layer 105.

Applicant is arguing that Song et al does not disclose the dielectric material layer does not contact the at least one first level bond wire, nor that the electrically conductive material layer contact the dielectric layer.
However, Song et al discloses was not used to disclose the dielectric material layer does contact the at least one first level bond wire, and that the electrically conductive material layer contact the dielectric layer.
Auchere et al discloses the dielectric material layer does contact the at least one first level bond wire, and that the electrically conductive material layer contact the dielectric layer as cited in the rejection above.
Applicant’s arguments are not persuasive.

Regarding 102 rejection of claims 23-28, and 38-43 by Auchere et al.  Applicant argues:
 
independent claim 23, from which claims 24-28 depend, and independent claim 38, from which claims 39-43 depend, have been amended to clarify that the electrically conductive material layer alone forms an electrical connection between the at least one ground bond pad of the microelectronic substrate and the at least one ground bond pad of the first microelectronic die.




Applicant is arguing that Auchere does not teach an electrically conductive material layer because Auchere discloses both a bond wire and a conductive material layer to make the electrical connection between the at least one ground bond pad of the microelectronic substrate and the at least one ground bond pad of the first microelectronic die.
Applicant is alleging that Auchere does not teach applicant’s structure of being an electrically conductive material layer.
However, applicant has not claimed any specific material, electrical characteristics, nor structure of the electrically conductive material layer that does not read on Auchere et al bond wire and conductive material layer.
Furthermore, Auchere et al discloses multiple embodiments where the electrically conductive material layer can be a bond wire, a conductive material layer, or a combination of both as disclosed in the rejection above.
Auchere discloses that the bond wire 216 can be omitted [0116] and that only the conductive shield 219 is used [0117] which is deposited by vapor deposition [0075].
Applicant’s arguments are not persuasive.

	Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion

Bailey et al (U.S. 2010/0025864) discloses shielded wirebonds.
Horiuchi et al (U.S. Pat 6,084,295) discloses shielded chip and board with shielded wirebonds.
Patterson (U.S. Pat 8,377,749) discloses shielded die, chip carrier and wirebond.
Wyland (U.S. 2009/0102067) discloses shielded die, chip carrier and wirebond.
Shimoishizaka et al (U.S. 2003/0006493) discloses conformally coated electrically conductive material layers and bond wires.
McElrea et al (U.S. 2008/0303131) discloses conformally coated electrically conductive material layers and bond wires.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.E.B./           Examiner, Art Unit 2815            


/NILUFA RAHIM/           Primary Examiner, Art Unit 2893